Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

 

 

 

 

 

 

 

 

DATED AS OF JUNE 21, 2019

 

 

 

 

 

 

 

 

 

 

SAPPHIRE FINANCE I HOLDING DESIGNATED ACTIVITY COMPANY

as Seller

 

 

CONTRAIL AVIATION LEASING, LLC,

as the buyer of the beneficial interest in the trust that owns MSN 30241

 

CONTRAIL AVIATION SUPPORT, LLC

as Buyer Guarantor

 

 

 

 

 

 

 

 

 

 

AIRCRAFT ASSET SALE AND PURCHASE AGREEMENT

 

relating to the sale of

the beneficial interest in the trust holding title to

one (1) Boeing B737-700 Aircraft with Manufacturer’s Serial Number 30241

 

 

--------------------------------------------------------------------------------

 

 

Contents

 

Clause Name Page       1 Interpretation 1 2 Representations and Warranties  1 3
Agreement to sell and purchase   2 4 Conditions Precedent/Termination of other
Agreements  3 5 Purchase Price and Modifications 5 6 Delivery 8 7 Condition of
Aircraft 9 8 Further Provisions 11 9 Law and jurisdiction   15 10 Brokers and
other third Parties  17       Schedule Name Page       1 Aircraft  19 2 Lease
Documents 20 3 Definitions  21 4 Conditions Precedent  25 4 Part 1 Seller
Conditions Precedent 25 4 Part 2 Buyer Conditions Precedent 26 5 Representations
and Warranties  28 5 Part 1 Seller's Representations and Warranties 28 5 Part 2
Buyer's Representations and Warranties 30

 

 

--------------------------------------------------------------------------------

 

 

DATED AS OF JUNE 21, 2019

 

PARTIES

 

 

(1)

SAPPHIRE FINANCE I HOLDING DESIGNATED ACTIVITY COMPANY, a company incorporated
under the laws of Ireland whose registered office is c/o PAFS Ireland Limited,
Shannon Business Park, Shannon, Co. Clare, Ireland (“Seller”);

 

 

(2)

CONTRAIL AVIATION LEASING, LLC, a limited liability company organized and
existing under the laws of the State of Wisconsin and having its principal place
of business at 435 Investment Court, Verona, Wisconsin 53593 (“Buyer”); and

 

 

(3)

CONTRAIL AVIATION SUPPORT, LLC, a limited liability company organized under the
laws of the State of North Carolina and having its principal place of business
at 435 Investment Court, Verona, Wisconsin 53593 (“Buyer Guarantor”).

 

IT IS AGREED as follows

 

 

1

INTERPRETATION

 

 

1.1

Definitions

          In this Agreement capitalized words and expressions have the meaning
specified in Schedule 3 (Definitions), except where the context otherwise
requires.

 

 

1.2

Construction

          Headings are to be ignored in construing this Agreement and unless the
contrary intention is stated, a reference to:

 

 

(a)

each of “Seller”, “Buyer” or any other Person includes, without prejudice to the
provisions of this Agreement or any Transaction Document restricting transfer or
assignment, any permitted successor, transferee or assignee;

 

 

(b)

words importing the plural shall include the singular and vice versa;

 

 

(c)

any document, other than the Lease Documents and the Trust Documents, shall
include that document as amended, novated, assigned or supplemented;

 

 

(d)

a Clause or a Schedule is a reference to a clause of or a schedule to this
Agreement; and

 

 

(e)

any Law, or to any specified provision of any Law, is a reference to such Law or
provision as amended, substituted or re-enacted.

 

 

2

REPRESENTATIONS AND WARRANTIES

 

 

2.1

Seller Representations and Warranties

          Seller represents and warrants to Buyer with respect to itself and the
Asset being sold by it that the statements contained in Schedule 5, Part 1
(Seller's Representations and Warranties ) are at the date hereof, and on the
Delivery Date will be (by reference to the facts and circumstances then
subsisting), true and accurate.

 

1

--------------------------------------------------------------------------------

 

 

 

2.2

Buyer Representations and Warranties

          Buyer represents and warrants to Seller that the statements contained
in Schedule 5, Part 2 (Buyer's Representations and Warranties ) are at the date
hereof, and on the Delivery Date will be (by reference to the facts and
circumstances then subsisting), true and accurate.

 

 

3

AGREEMENT TO SELL AND PURCHASE

 

 

3.1

Agreement

          Subject to and in accordance with the provisions of this Agreement and
the other Transaction Documents:

 

 

(a)

Seller agrees to sell the Asset to Buyer, and Buyer agrees to purchase the Asset
from Seller in an “as is, where is” condition; and

 

 

(b)

Seller shall pass to Buyer on the Delivery Date good and marketable title in and
to the Asset with full title guarantee, free and clear of all Security Interests
other than the Lease and any Permitted Liens. Title to the Asset shall pass to
Buyer in accordance with Clause 6.1 (Delivery),

 

    provided that, for the avoidance of doubt, Seller shall not be under any
obligation hereunder to transfer, sell, assign, convey or deliver any Excluded
Property to Buyer. From and after Delivery, Seller shall be released from all
obligations under the Lease Documents and Trust Documents (to the extent
applicable) except for such liabilities, claims against and obligations of
Seller under any of the Lease Documents and Trust Documents arising solely as a
result of events or circumstances occurring prior to the Delivery; and from and
after Delivery, Buyer shall assume all of the other liabilities and obligations
of Seller under the Lease Documents and Trust Documents.        

3.2

Registration

          In accordance with the provisions of the Transfer Agreement in respect
of the Asset, the Seller and Buyer shall deliver, or procure that the Lessee
delivers, to the Aviation Authority such documents required to be delivered by
it in order to preserve the status of Lessor as owner of the Aircraft, on the
aircraft register maintained by the Aviation Authority.

 

 

3.3

Security Interests; Condition at Delivery

 

 

3.3.1

The Asset shall as of the Delivery Date be delivered to Buyer in, and the
Aircraft shall as of Delivery Date be in, “as is, where is” condition and shall
be free and clear of all Security Interests other than the Lease and Permitted
Liens.

 

 

3.4

Passage of Title and Risk

 

    Risk of loss or destruction of the Aircraft and related Asset shall pass to
Buyer upon Delivery in respect of the Asset.        

3.5

Inspection

 

 

3.5.1

If Buyer elects to inspect the Aircraft, the obligation of Buyer to purchase the
related Asset shall be subject to completion of a satisfactory inspection of the
Aircraft in accordance with Clause 3.5.2 on or prior to the Inspection
Completion Date.

 

2

--------------------------------------------------------------------------------

 

 

 

3.5.2

At Buyer’s request, the Seller shall use reasonable efforts to procure Lessee’s
cooperation to facilitate a physical inspection of the Aircraft (including for
the avoidance of doubt, the Aircraft Documents which are in the Seller’s
possession or as otherwise made available by the Lessee, including but not
limited to back-to-birth records) by Buyer. If Buyer elects to inspect the
Aircraft, Buyer (or its representative(s)) shall perform a general visual
inspection of the Aircraft in the presence of the Seller (or its
representative(s)) as soon as reasonably practicable after the execution of this
Agreement and in any event on or before the Inspection Completion Date. Any such
inspection shall be carried out in accordance with the terms of the Lease and
this Agreement. Buyer shall promptly notify Seller (and in any event within five
(5) Business Days following completion of such inspection) if, following
inspection, the Buyer is not satisfied with its inspections (acting in good
faith), whereupon Buyer and Seller shall enter into good faith discussions with
a view to mutually agreeing a resolution to such unsatisfactory conditions which
were identified during such inspection.

 

 

3.5.3

If, following good faith discussions in accordance with Clause 3.5.2, such
unsatisfactory condition cannot be resolved to the satisfaction of Buyer, Buyer
may terminate its obligation to purchase the Asset from the Seller by written
notice to Seller, whereupon, (i) none of the parties hereto shall have any
further obligation or liability with respect to the Asset under this Agreement
to any of the other parties hereto; and (ii) the Seller shall return the
Commitment Fee to Buyer within five (5) Business Days from the date of such
notice from Buyer.

 

 

3.5.4

Buyer hereby confirms that it has received copies of all the Lease Documents and
Trust Documents (if applicable) for the Asset and has completed its review
thereof, and confirms as of the date hereof to Seller that such Lease Documents
and Trust Documents are satisfactory in all respects to Buyer. Buyer
acknowledges that Buyer has no rights or claims whatsoever against either Seller
or the Lessor, in each case in respect of the terms of the Lease Documents and
the Trust Documents (other than as expressly set out in to Clause 2.1 (Seller
Representations and Warranties ) of this Agreement.

 

 

3.6

Total Loss and Material Damage

 

 

3.6.1

If before Delivery of the Asset has been completed pursuant to this Agreement,
the Aircraft suffers a Total Loss or damage with a repair cost in excess of
$500,000 (“Material Damage”), then the Seller shall, promptly after it has
become aware of such Total Loss or Material Damage, notify Buyer in writing of
such Total Loss or Material Damage and effective upon the issuance of such
notice, the rights and obligations of the parties hereunder and under any other
Transaction Documents in respect of the Aircraft suffering a Total Loss or
Material Damage and the Asset shall be discharged so that no party shall have
any further obligation or liability to any other party in respect of such
Aircraft or Asset, save that the Seller shall pay to Buyer the Commitment Fee in
respect of such Asset within five (5) Business Days from such notice. For the
avoidance of doubt, Seller shall be entitled to receive and retain any insurance
proceeds which are paid in relation to the Total Loss.

 

 

4

CONDITIONS PRECEDENT/TERMINATION OF OTHER AGREEMENTS

 

 

4.1

Seller Conditions

 

 

4.1.1

The obligation of Seller to sell the Asset to Buyer shall be subject to
fulfilment of each of the Seller Conditions Precedent on or prior to the
Delivery Date (except to the extent that the Seller agrees in writing in its
absolute discretion to waive or defer any such condition).

 

3

--------------------------------------------------------------------------------

 

 

 

4.1.2

The Seller Conditions Precedent have been inserted for the benefit of the Seller
and may be waived in writing, in whole or in part and with or without
conditions, by the Seller without prejudicing the right of the Seller to receive
fulfilment of such conditions, in whole or in part, at any later time.

 

 

4.1.3

If any of the Seller Conditions Precedent remain outstanding on the Final
Delivery Date and are not waived or deferred in writing by the Seller, then
Seller may at any time after 5pm New York time on the Final Delivery Date
terminate its obligation to sell the Asset to Buyer by written notice to Buyer,
whereupon none of the parties hereto shall have any further obligation or
liability with respect to Asset under this Agreement to any of the other parties
hereto except with respect to return of the Commitment Fee, if applicable.

 

 

4.2

Buyer Conditions

 

 

4.2.1

The obligation of Buyer to purchase the Asset shall be subject to fulfilment of
the Buyer Conditions Precedent on or prior to the Delivery Date (except to the
extent that Buyer agrees in writing in its absolute discretion to waive or defer
any such condition).

 

 

4.2.2

The Buyer Conditions Precedent have been inserted for the benefit of Buyer and
may be waived in writing, in whole or in part and with or without conditions, by
Buyer without prejudicing the right of Buyer to receive fulfilment of such
conditions, in whole or in part, at any later time.

 

 

4.2.3

If any of the Buyer Conditions Precedent remain outstanding on the Final
Delivery Date and are not waived or deferred in writing by Buyer, then Buyer may
at any time after 5pm New York time on the Final Delivery Date terminate its
obligation to purchase the Asset from the Seller by written notice to Seller,
whereupon none of the parties hereto shall have any further obligation or
liability with respect to the Asset under this Agreement to any of the other
parties hereto except with respect to return of the Commitment Fee, if
applicable.

 

 

4.3

Breach

 

 

4.3.1

If at any time Buyer, Buyer Guarantor, or Seller (as applicable) breaches this
Agreement then (i) Seller (in the case of a breach by Buyer or Buyer Guarantor)
shall be entitled by written notice to Buyer, or (ii) Buyer (in the case of a
breach by Seller) shall be entitled by written notice to Seller, to terminate
this Agreement whereupon

 

  (A) none of the parties hereto shall have any further obligation or liability
hereunder; and        

(B)

this Agreement shall be terminated except with respect to obligations concerning
the return of the Commitment Fee, if applicable.

 

 

4.3.2

If, at any time prior to (x) the Delivery contemplated hereunder and (y) the
delivery of the asset pursuant to the 29922 Aircraft Asset Sale and Purchase
Agreement, any party to the 29922 Aircraft Asset Sale and Purchase Agreement
breaches the 29922 Aircraft Asset Sale and Purchase Agreement then (i) Seller
(in the case of a breach by ‘Buyer’ or ‘Buyer Guarantor’ under the 29922
Aircraft Asset Sale and Purchase Agreement) shall be entitled by written notice
to Buyer, or (ii) Buyer (in the case of a breach by ‘Seller’ under the 29922
Aircraft Asset Sale and Purchase Agreement) shall be entitled by written notice
to Seller, to terminate this Agreement, whereupon

 

 

(A)

none of the parties thereto shall have any further obligation or liability
thereunder; and

 

 

(B)

this Agreement shall be terminated except with respect to obligations concerning
the return of the Commitment Fee, if applicable. For any termination pursuant to
this Clause 4.3.2 to be valid and effective, the written notice to terminate
both this Agreement and the 29922 Aircraft Asset Sale and Purchase Agreement
must be given to the respective parties thereto simultaneously.

 

4

--------------------------------------------------------------------------------

 

 

 

5

PURCHASE PRICE AND MODIFICATIONS

 

 

5.1

Amount

 

 

5.1.1

The base purchase price for the Asset shall be the amount specified in Schedule
1 (Aircraft and Sale/Purchase Details) (the “Base Purchase Price”).

 

 

5.1.2

The Base Purchase Price payable for the Asset shall, if applicable, be adjusted
in accordance with Clause 5.2 (Amount of Purchase Price).

 

 

5.2

Amount of Purchase Price

 

 

5.2.1

If Delivery of the Asset occurs after the Economic Closing Date, the Base
Purchase Price of the Asset shall be:

 

 

(a)

increased by an amount equal to six percent (6%) per annum of the Base Purchase
Price (calculated based on a 30/360 day count basis) for the period commencing
on (and including) the day immediately succeeding the Economic Closing Date and
ending on (and including) the day immediately preceding the Delivery Date,
pro-rated for the number of days elapsed in such period; and

 

 

(b)

decreased by an amount equal to the Rent in respect of the Aircraft that accrued
to or was received by the Lessor under the Lease in respect of the period
commencing on (and including) the day immediately succeeding the Economic
Closing Date and ending on (and including) the day immediately preceding the
Delivery Date.

 

 

5.3

Payment of Purchase Price

 

 

5.3.1

Subject to the provisions of this Agreement, on the Delivery Date Buyer shall
cause the Escrow Agent to pay to the Seller the Net Purchase Price for the Asset
contemporaneously with the release of the Transaction Document(s) to Buyer.

 

 

5.4

Payments

 

 

5.4.1

All payments by any party to any other party under this Agreement and the other
Transaction Documents will be made for value on the due date in US Dollars and
in immediately available funds by wire transfer to:

 

 

(a)

in the case of Seller:

 

Bank Name: Wells Fargo Bank, N.A. SWIFT: [________] ABA:  [_________] For credit
to: Corporate Trust Lease Group Account No.: [__________] Quote Ref: 
[____________], MSN 30241

 

or such other account as Seller may from time to time advise to Buyer by not
less than five (5) Business Days' prior written notice; and

 

5

--------------------------------------------------------------------------------

 

 

 

(b)

in the case of Buyer:

 

Bank: Old National Bank SWIFT Code:  [________] ABA No.:  [_________] Account
Number:  [_________] Account Name: Contrail Aviation Leasing, LLC Payment
Reference:  MSN 30241

     

    or such account as Buyer may from time to time advise Seller by not less
than five (5) Business Days' prior written notice.        

5.4.2

No payment shall be considered made by a party hereto until it is received in
the account of the relevant other party pursuant to Clause 5.4.1. Promptly upon
becoming aware of receipt of the Purchase Price, the Seller will confirm receipt
to Buyer.

 

 

5.4.3

The time of payment shall be of the essence of this Agreement.

 

 

5.5

No Withholdings

 

 

5.5.1

Save as specifically provided in Clause 5.7.3, all payments in respect of the
Purchase Price of the Asset made or to be made by Buyer under this Agreement
shall be made in full without set off or counterclaim whatsoever.

 

 

5.5.2

All payments to be made under this Agreement and the other Transaction Documents
by any of the parties hereto or thereto shall be made in full without any
deduction or withholding in respect of Taxes or otherwise unless the deduction
is required by Law, in which event such paying party shall:

 

 

(a)

ensure that the deduction or withholding does not exceed the minimum amount
legally required;

 

 

(b)

promptly pay to the other party entitled to receive the relevant payment such
additional amount so that the net amount received by such other party will equal
the full amount which would have been received by it had no such deduction or
withholding been made;

 

 

(c)

pay to the relevant taxation authority or other authorities within the period
for payment permitted by Law the full amount of the deduction or withholding
(including, but without prejudice to the generality of the foregoing, the full
amount of any deduction or withholding from any additional amount paid pursuant
to this sub-clause); and

 

 

(d)

if requested, provide such other party, within the period for payment permitted
by the relevant Law, with an official receipt of the relevant taxation
authorities involved in respect of all amounts so deducted or withheld or if
such receipts are not issued by the taxation authorities concerned on payment to
them of amounts so deducted or withheld, a certificate of deduction or
equivalent evidence of the relevant deduction or withholding.

 

6

--------------------------------------------------------------------------------

 

 

 

5.6

Taxes and Tax Reporting

 

 

5.6.1

All sales, use, excise, customs, consumption, registration, documentary,
property, stamp, transfer, value added, gross receipts or other similar taxes,
duties, fees, levies, imposts, charges deductions or withholdings, together with
any assessments, surcharges, penalties, fines, additions to tax or interest
thereon, but excluding any taxes, duties or fees imposed on, based on or
measured by the net income, profits, or capital gains of Seller (collectively,
“Transfer Taxes”), however or wherever imposed (whether imposed upon Buyer,
Seller, the Asset or on all or part of the Aircraft or the Engines) by any
Government Entity or taxing authority in connection with the sale or purchase of
the Asset under this Agreement, the execution of any Transaction Document or the
transactions contemplated thereby shall be for the sole cost and account of
Buyer and Buyer shall, on demand of Seller, indemnify and hold harmless, on an
after-Tax basis, Seller from and against any and all such Transfer Taxes and any
liability in respect thereof.

 

 

5.6.2

If any Transfer Taxes are payable (or assessed or imposed by the relevant taxing
authority) in respect of any amount payable by Buyer under this Agreement, then
Buyer must (promptly on request by Seller) pay all such Transfer Taxes and
indemnify Seller, as applicable, against any claims for the same, including,
without limitation, attorneys’ fees and all other legal expenses incurred in
advising on and defending any such claims (and where appropriate, Buyer shall
increase the payments which would otherwise be required to be made hereunder so
that the Seller is left in the same position as Seller would have been in had no
Transfer Tax been payable) and Buyer shall provide evidence to Seller, if
available, in respect of payment of any such Transfer Tax. For the avoidance of
doubt, all amounts payable under the Transaction Documents are stated exclusive
of value added tax, sales taxes or any similar tax or duty.

 

 

5.7

Commitment Fee, Security Deposit, and Prepaid Rent

 

 

5.7.1

The Seller hereby acknowledges receipt of the LOI Amount. Buyer shall pay the
balance of the Commitment Fee, taking into account the payment of the LOI
Amount, immediately upon execution of this Agreement. The Commitment Fee shall
only be refunded to Buyer, free and clear of any set-off, counterclaim or any
other deduction and within five (5) Business Days of written request from Buyer,
if one or more of the following events or circumstances occurs:

 

 

(a)

the Aircraft suffers a Total Loss;

 

 

(b)

Seller breaches its obligation(s) under this Agreement and as a consequence
Buyer exercises its right to terminate this Agreement pursuant to Clause 4.3.1;
or

 

 

(c)

‘Seller’ under the under the 29922 Aircraft Asset Sale and Purchase Agreement
breaches its obligation(s) under the 29922 Aircraft Asset Sale and Purchase
Agreement and as a consequence ‘Buyer’ under the 29922 Aircraft Asset Sale and
Purchase Agreement exercises its rights to terminate this Agreement and the
29922 Aircraft Asset Sale and Purchase Agreement pursuant to Clause 4.3.2 ; or

 

 

(d)

Delivery of such Asset fails to occur before the Final Delivery Date, save where
such failure is caused by Buyer’s breach of its obligation(s) under this
Agreement.

 

7

--------------------------------------------------------------------------------

 

 

 

5.7.2

The Seller shall, on Delivery of the Asset, procure that the following amounts
related to the Asset are paid to Buyer: any Prepaid Rent, Maintenance Reserves,
and Security Deposit to the extent then held by Lessor or Seller at the Delivery
Date.

 

 

5.8

Late Receipt of Rent

          If, after Delivery has occurred in relation to the Asset, the Lessor
receives from the Lessee in respect of the Asset any amount of Rent payable by
Lessee pursuant to the Lease (notwithstanding the Transfer Agreement), the
Seller shall procure that such Rent is promptly and, in any case, within five
(5) Business Days, paid to Buyer (or at the request of Buyer, to the Lessor) and
pending such payment the same shall be held in trust for Buyer).

 

 

5.9

Escrow Agreement and Netting Letter

 

 

5.9.1

To facilitate payment on the Delivery Date in respect of the Asset, Buyer,
Seller and Escrow Agent will enter into an Escrow Agreement to facilitate
payment of the Net Purchase Price and release of the relevant Transaction
Documents to Buyer. The Buyer’s obligation under Clause 5.3.1 shall be deemed
satisfied when the Seller receives the Net Purchase Price from Escrow Agent. To
further facilitate payment on the Delivery Date, the Buyer, the Seller and the
Lessor will enter into a netting letter (a “Netting Letter”) such that an amount
equal to the sum of the following related to the Asset:

 

 

(a)

the Commitment Fee;

 

 

(b)

any Maintenance Reserves;

 

 

(c)

any Security Deposit; and

 

 

(d)

any Prepaid Rent,

 

    shall be netted from the Purchase Price. The amount calculated pursuant to
the prior sentence is referred to herein as the “Net Purchase Price”. When
Seller receives the Net Purchase Price from the Escrow Agent in satisfaction of
the Buyer’s obligation under Clause 5.3.1, the Seller shall be deemed to be
discharged of its obligation under Clause 5.7.2 to procure the payment of the
relevant amount to Buyer.        

5.10

Maintenance Reserve Claims

 

    Buyer and Seller hereby agree that the responsibility for reviewing and
processing, and if and when satisfied, paying Lessee the amount of the
Maintenance Reserve Claims set out in Schedule 5, Part 1 (3) hereof shall
transfer from Seller to Buyer on the Delivery Date and from and after such date
such Seller shall have no liability to Lessee or Buyer for such claim along with
all Maintenance Reserves (in accordance with Clause 5.9.1(b) hereof), except in
the event of a breach of the representations regarding Maintenance Reserve
Claims under Schedule 5 by Seller in which case Seller shall be liable to the
extent of such breach.        

6

DELIVERY

 

 

6.1

Delivery

         

Subject to satisfaction (or waiver or deferral with the agreement in writing of
the Seller) of the Seller Conditions Precedent, the Seller shall tender the
Asset for Delivery and effect the transfer to Buyer of good and marketable title
in and to such Asset with full title guarantee, on the Delivery Date by
execution and delivery to Buyer of a Trust Assignment Agreement.

 

8

--------------------------------------------------------------------------------

 

 

    Simultaneously with the delivery of a Trust Assignment Agreement, good and
marketable title in and to the Asset will pass, with full title guarantee, from
the Seller to Buyer, free and clear of all Security Interests other than the
Lease and any Permitted Liens, but Buyer acknowledges that the Aircraft
(including the Aircraft Documents) will, upon and following such transfer,
remain in the possession of the Lessee and the Seller shall not be obliged to
give or effect physical delivery of the Aircraft (including the Aircraft
Documents) to Buyer. The Buyer’s acceptance of the transfer of the Asset
contemplated hereby shall be evidenced by its signature to the Effective Time
Notice.        

6.2

Delivery Date

          The parties hereto shall each use all commercially reasonable efforts
to ensure that Delivery takes place while the Aircraft is at the Delivery
Location on or about the Target Transfer Date but in any event no later than the
Final Delivery Date.

 

 

7

CONDITION OF AIRCRAFT

 

 

7.1

Disclaimers

 

 

7.1.1

THE ASSET IS BEING SOLD AND DELIVERED WHILE THE RELATED AIRCRAFT, EACH RELATED
ENGINE AND EACH RELATED PART IS “AS IS” AND “WHERE IS”, AND WITHOUT ANY
REPRESENTATION, GUARANTEE OR WARRANTY OF SELLER EXPRESS OR IMPLIED, OF ANY KIND,
ARISING BY LAW OR OTHERWISE EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
(AND THE RELEVANT TRUST ASSIGNMENT AGREEMENT); AND

 

 

7.1.2

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING BUYER UNCONDITIONALLY AGREES
THAT AS BETWEEN ITSELF, AND THE SELLER THAT THE ASSET IS TO BE SOLD AND
PURCHASED WHILE ITS RELATED AIRCRAFT, EACH RELATED ENGINE AND EACH RELATED PART
THEREOF IS IN AN “AS IS, WHERE IS” CONDITION AS AT THE DELIVERY DATE, AND NO
TERM, CONDITION, WARRANTY, REPRESENTATION OR COVENANT OF ANY KIND HAS BEEN
ACCEPTED, MADE OR IS GIVEN BY SELLER OR ITS SERVANTS OR AGENTS IN RESPECT OF THE
AIRWORTHINESS, VALUE, QUALITY, DURABILITY, DATE PROCESSING, CONDITION, DESIGN,
OPERATION, DESCRIPTION, MERCHANTABILITY OR FITNESS FOR USE OR PURPOSE OF
AIRCRAFT, ANY ENGINE OR ANY PART THEREOF, AS TO THE ABSENCE OF LATENT, INHERENT
OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS TO THE COMPLETENESS OR
CONDITION OF ANY AIRCRAFT DOCUMENTS, OR AS TO THE ABSENCE OF ANY INFRINGEMENT OF
ANY PATENT, COPYRIGHT, DESIGN, OR OTHER PROPRIETARY RIGHTS; AND EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, THE RELEVANT TRUST ASSIGNMENT AGREEMENT,
ALL CONDITIONS, WARRANTIES AND REPRESENTATIONS (OR OBLIGATION OR LIABILITY, IN
CONTRACT OR IN TORT) IN RELATION TO ANY OF THOSE MATTERS, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, ARE EXPRESSLY EXCLUDED.

 

 

7.2

Acceptance Certificate

          Delivery of the Effective Time Notice in respect of the Asset by Buyer
to Seller shall be conclusive proof as between each of the parties hereto that
Buyer has examined and investigated the Asset and related Aircraft and each part
thereof and that such Asset and such Aircraft and each part thereof is in every
way satisfactory to Buyer.

 

9

--------------------------------------------------------------------------------

 

 

 

7.3

Lessee and the Lease; Transfer Agreements

 

 

7.3.1

Buyer hereby confirms that it has completed its due diligence in relation to the
Lease Documents with respect to the Asset and that it is satisfied in all
respects with the Lease Documents with respect to the Asset. Without prejudice
to any representation and/or warranty made to Buyer in this Agreement or any
other Transaction Document by Seller, Buyer acknowledges that it has been and
will be solely responsible for making its own independent investigation and
appraisal of the operations, financial condition, creditworthiness, status and
affairs of Lessee, and of the provisions of the Lease and the other Lease
Document in respect of the Asset, and has not relied, and will not at any time
rely, on the Seller:

 

 

(a)

to provide Buyer with any information relating to any such matters; or

 

 

(b)

to check or enquire into the adequacy, accuracy or completeness of any
information provided by Lessee pursuant to or in relation to the Lease or the
other Lease Documents applicable to the Asset or Lessee; or

 

 

(c)

to assess or keep under review any of such matters.

 

 

7.3.2

Buyer and Seller shall act reasonably and in good faith to negotiate the terms
of a Transfer Agreement with the Lessee with the intention of executing them as
soon as possible and, in any event, with the understanding that they must be
fully executed before the Final Delivery Date; provided that, notwithstanding
any other term herein, neither party shall be obligated to execute a Transfer
Agreement unless the Lessee has agreed to commercially reasonable terms. No
Transfer Agreement shall materially increase any Lessee's liabilities or
obligations under the Lease, based on current laws in effect at the time of the
Delivery; provided that an increase in the number of indemnified parties or
additional insureds shall not constitute or be considered as contributing to an
increase in Lessee's obligations thereunder.

 

 

7.4

Liability Insurance

 

 

7.4.1

With effect from Delivery of the Asset, Buyer agrees for the benefit of each
Additional Insured in respect of the Asset that:

 

 

(a)

Buyer shall use commercially reasonable efforts to procure that for a period of
two (2) years after the Delivery Date (or, if earlier, until the next heavy
maintenance check of the Aircraft is performed or such Lease is terminated) in
respect of the Aircraft, that Lessee shall name the Seller, and all other
Additional Insureds in respect of such Aircraft as additional insureds on any
liability insurance (and reinsurance) in respect of such Aircraft pursuant to
the Lease; and

 

 

 

(b)

If (a) the Lease in respect of the Asset is terminated, including as a result of
redelivery at the end of the Lease term, (b) Buyer sells the Asset or Aircraft
to any Person or (c) Lessee fails to perform any of its obligations under the
Lease in relation to liability insurance for such Aircraft (including any
obligation to name an Additional Insured in respect of such Aircraft on the
liability insurance), then Buyer shall notify the Seller in writing of any such
event or circumstance promptly upon becoming aware of it. Notwithstanding any
other term under this Section 7.4, if the Aircraft has been permanently removed
from service, then Buyer’s sole insurance obligation shall be to maintain
product liability insurance coverage in favour of the Additional Insureds for an
amount not less than ten million Dollars ($10,000,000). If the Asset has not
been permanently removed from service, for a period of two years (2) after the
Delivery Date (or, if earlier, until the next heavy maintenance check of the
Aircraft is performed on that Aircraft), Buyer shall maintain or procure that
there is maintained Aircraft Third Party, Property Damage, Passenger, Baggage,
Cargo and Mail and Airline General Third Party (including Products) Legal
Liability insurance in respect of the Aircraft for a combined single limit
(bodily injury/property damage) of an amount not less than five hundred million
Dollars ($500,000,000) for any one occurrence and in the aggregate in respect to
products liability with the Additional Insureds in respect of the Aircraft each
named as an additional insured.

 

10

--------------------------------------------------------------------------------

 

 

 

7.4.2

With effect from Delivery of the Asset, the Buyer shall, on the request of the
Seller, deliver to such Seller in respect of the Asset a copy of the certificate
of insurance in respect of the related Aircraft and in respect of the insurance
referred to in Clause 7.4.1, and upon expiration or cancellation of any such
certificate, shall on request by the Seller, promptly provide such Seller with a
copy of any renewal or replacement certificate thereof in respect of the
insurance (and reinsurance) referred to in Clause 7.4.1.

 

 

8

FURTHER PROVISIONS

 

 

8.1

Benefit of Agreement

 

    Without prejudice to Clause 11 (Seller’s Obligations ), no party shall
assign or transfer all or any of its rights and/or obligations under this
Agreement without the prior written consent of Seller (in the case of any
assignment or transfer by Buyer) or Buyer (in the case of any assignment or
transfer by a Seller), except that Buyer may, without the prior written consent
of any Seller, assign all or any of its rights under the Transaction Documents
to any financier to whom Buyer, its shareholder or its affiliate has granted a
Security Interest in the Asset and/or the related Aircraft or related Lease.    
   

8.2

Counterparts

          This Agreement may be executed in any number of separate counterparts
and each counterpart shall when executed and delivered be an original document
but all counterparts shall together constitute one and the same instrument.

 

 

8.3

Waivers and Variation

 

    Rights of a party arising under this Agreement or the general law shall not
be waived or varied unless done expressly in writing and only then in that
specific case, on that specific occasion and on any terms specified.        

8.4

Third Party Rights

 

    A Person who is not a party to this Agreement has no direct right under this
Agreement or otherwise to enforce any term of this Agreement nor to object or be
consulted about any amendments to this Agreement.        

8.5

Notices

          Any notice, request, demand or other communication in connection with
this Agreement shall be given in writing and in English. A notice, request,
demand or other communication shall be delivered personally or by registered
post, internationally recognised express courier service, email or facsimile as
detailed below (or as otherwise notified by the receiving party from time to
time). A notice, request, demand or other communication shall be deemed
received, if posted, three (3) days after it is mailed; if sent by hand or
courier, when it is delivered; if faxed, when the fax is sent and the sender
receives a successful transmission report; and, if by email, when the sender
receives a successful delivery receipt.

 

11

--------------------------------------------------------------------------------

 

 

To the Seller:

 

c/o PAFS Ireland Limited Unit 5, Block 1

Shannon Business Park Shannon

Co. Clare Ireland

Fax:       +353 61 475 52

Email:    sapphire@phxa.com

Attention:     The Directors

 

With a copy to:

 

Number One Ballsbridge Building 1

Shelbourne Road Dublin 4

Ireland

Fax:       +353 1 485 3242

Email:    notices@avolon.aero

Attention:     The Directors

 

To Buyer or Buyer Guarantor at:

 

Wilmington Trust SP Services (Dublin) Limited Fourth

Floor,

3 George’s Dock,

IFSC, Dublin 1, D01 X5X0,

Ireland

 

Email:     ireland@wilmingtontrust.com With

 

Copy To:

 

Contrail Aviation Support, LLC 435 Investment Court

Verona, Wisconsin 53593

Fax: +1-808-848-8101

Attention:      Joe Kuhn

Email:             joe@contrail.com

 

 

8.6

Invalidity of any Provision

 

If any provision of this Agreement becomes invalid, illegal or unenforceable
under any applicable law, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected.

 

 

8.7

Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto in
relation to the sale and purchase of the Asset and supersedes all previous
proposals, representations, agreements and other written and oral communications
in relation thereto.

 

12

--------------------------------------------------------------------------------

 

 

 

8.8

Costs and Expenses

          Except where this Agreement states differently, each party shall bear
its own fees, costs and expenses (including but not limited to, fees of legal
counsel, accounting, tax and insurance advisors and equipment appraisers)
arising out of or in connection with this Agreement; provided that with respect
to the Asset:           The Seller shall pay any and all of the costs and
expenses incurred by Lessee in connection with the relevant Transfer Agreement
(including but not limited to any novation or assumption agreement) this
Agreement (including, but not limited to, its legal costs, costs incurred by
such Lessee in facilitating any inspection referred to in Clause 3.5 (Inspection
) (all such costs “Lessee Costs”), but excluding any costs and expenses solely
incurred in connection with (if applicable) Buyer's financing and/or security
requirements (“Financing Costs”)). For avoidance of doubt, Financing Costs are
not Lessee Costs;

 

 

(a)

If applicable, Buyer shall pay 100% of any Financing Costs incurred by Lessee
for which the Lessee is entitled to reimbursement pursuant to the terms of the
Lease;

 

 

(b)

The Buyer shall bear the cost of any legal opinions requested by Lessee in
respect of Buyer or any guarantor of Buyer’s or any Lessor’s obligations for the
period following Delivery or any Cape Town Convention registrations to which
Lessee is entitled pursuant to the terms of the Lease (if at all) and the Seller
shall bear the cost of any legal opinions that may be required relating to
Seller to which Lessee is entitled pursuant to the terms of the Lease;

 

 

(c)

FAA Counsel shall represent Buyer and Seller on the transaction contemplated by
this Agreement, but Buyer and Seller shall each be separately responsible for
the portion of FAA Counsel’s fees related to the costs and expenses for which
they are responsible pursuant to this Clause; and

 

 

(d)

Buyer and Seller shall bear the fees and costs of Escrow Agent in respect of the
Escrow Agreement on a 50/50 basis.

 

 

8.8.1

Subject to Clause 8.8.1, Seller and Buyer will each co-operate reasonably with
the other to lawfully eliminate or minimise the imposition upon the other party
of any costs arising out of the sale of such Asset pursuant to this Agreement
(including, without limitation, arranging for the Delivery Location in respect
of the related Aircraft to be in a jurisdiction where the imposition of such
costs are lawfully eliminated or minimised) and/or in connection with the
related amendment of any of the Lease Documents, and Seller shall use reasonable
commercial endeavours to procure co-operation by the Lessee in connection
therewith.

 

 

8.9

Further Assurances

 

Each party hereto agrees from time to time to do and perform such other and
further acts and execute and deliver any and all such other instruments as may
be required by law or reasonably requested in writing by any other party hereto
to establish, maintain and protect the rights and remedies of the parties hereto
and to carry out and effect the intent and purpose of this Agreement.

 

13

--------------------------------------------------------------------------------

 

 

 

8.10

Registrations, Filings and the Cape Town Convention

 

 

8.10.1

The Seller and Buyer hereby agree that they will cooperate with each other in
order to complete all registrations and filings, and to execute any and all
documents as may reasonably be requested by any other party to this Agreement in
order for such party to apply for any exemption from, reduction of, or credit
for, any Taxes arising as a consequence of this Agreement or the transactions
contemplated by this Agreement that may be available under applicable law, or
that may reasonably be requested by any other party to this Agreement in order
for such party to document or evidence any such exemption, reduction, refund or
credit that may be available under applicable law, provided that nothing in this
Clause 8.10.1 shall oblige any party to take any action or other step which that
party, acting reasonably, determines would be prejudicial to its interests.

 

 

8.10.2

Buyer shall bear all costs and expenses, including any duties or fees payable
(a) to the Air Authority in connection with qualifying to own the Asset, (b) in
connection with the registration of Buyer’s and/or Lessor’s (as applicable)
interests in the Aircraft and the Lease (and related documents) with the
International Registry, and for any legal opinions that may be required relating
to Cape Town Convention filings or filings with any Aviation Authority, (c) in
connection with obtaining any opinion from the Aeronautical Center Counsel’s
office with respect to its eligibility to own the Beneficial Interest in the
Asset while the related Aircraft remains registered with the Aviation Authority;
or (d) in connection with Buyer’s financing.

 

 

8.10.3

Buyer agrees that it will not, and it will procure that no financier of Buyer
will, register an interest (or prospective interest) at the International
Registry or make any other security registration in relation to the Aircraft
until after Delivery of the Asset.

 

 

8.10.4

The Seller agrees and covenants that it will at or immediately after the
Delivery procure that any interests filed at the International Registry or other
security filings in respect of the interests of such Seller, or the financiers
of such Seller in relation to the Aircraft are discharged at the time of
Delivery.

 

 

8.11

Waivers, Rights Cumulative

 

 

8.11.1

No failure or delay on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by any party of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

 

8.11.2

Nothing contained in this Agreement shall be construed to limit in any way any
right, power, remedy or privilege of any party thereunder or how or hereafter
existing at law or in equity. Each and every right, power, remedy and privilege
of each party under this Agreement (a) shall be in addition to and not in
limitation of, or in substitution for, any other right, power, remedy or
privilege under this Agreement or at law or in equity, (b) may be exercised from
time to time or simultaneously and as often and in such order as may be deemed
expedient by such party, and (c) shall be cumulative and not mutually exclusive
and the exercise of one shall not be deemed a waiver of the right to exercise
any other.

 

 

8.12

Survival

 

All indemnities, representations, warranties, undertakings and covenants of
Seller and Buyer shall survive, and remain in full force and effect,
notwithstanding the expiration or other termination or completion of this
Agreement or the transactions contemplated hereby.

 

14

--------------------------------------------------------------------------------

 

 

 

8.13

Co-operation with Financiers

 

The Seller acknowledges and agrees that Buyer may obtain financing from third
parties in order to fund its acquisition of the Asset hereunder. The Seller
agrees that it shall, at no cost to itself, use reasonable efforts to co-operate
with Buyer in relation to any such financing that Buyer may seek to arrange,
provided that Buyer shall provide such Seller with reasonable advance written
notice of any request for additional documentation.

 

 

8.14

Confidentiality

 

This Agreement and the terms and conditions contained herein shall be and remain
strictly privileged and confidential between Buyer, Buyer Guarantor and Seller,
and shall not be discussed, revealed, disseminated or divulged to the media or
general public, or to any other third party, without the express prior written
consent of each other party hereto, except that:

 

 

(a)

Buyer may disclose any relevant term to any of its potential financiers, solely
for the purpose of such potential financier financing the purchase of the Asset;

 

 

(b)

Buyer may disclose any relevant term to its insurers for the purpose of insuring
the Asset or related Aircraft;

 

 

(c)

any party may disclose any relevant term to any of its affiliates;

 

 

(d)

any party may make any disclosure required by generally accepted accounting
principles, by applicable Law or by any order of a court or other Governmental
Entity;

 

 

(e)

any party may make any disclosure to its investors or prospective investors;

 

 

(f)

any party may make any disclosure required in connection with any legal
proceedings arising out of or relating to the transactions contemplated by this
Agreement;

 

 

(g)

any party may make any disclosure to its professional advisors in connection
with the negotiation and/or administration of this Agreement; or

 

 

(h)

any party may make any disclosure to the extent such information is publicly
available through no fault of the party making the disclosure,

 

in every case, provided that (i) the disclosing party shall inform such persons
of the confidential nature of such documents and/or information; and (ii) the
disclosing party shall, with respect to private parties, procure that any such
persons undertake to maintain the confidentiality of any such documents and/or
information disclosed in accordance with the terms of this Clause 8.14
(Confidentiality ).

 

 

9

LAW AND JURISDICTION

 

 

9.1

GOVERNING LAW

 

THIS AGREEMENT, AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

15

--------------------------------------------------------------------------------

 

 

 

9.2

Dispute Resolution

 

The parties hereto hereby agree that the courts of the State of New York or
Federal court in the Southern District of New York, in either case, located in
the Borough of Manhattan (“New York Courts”) are to have jurisdiction to settle
any disputes arising out of or relating to this Agreement or any other
Transaction Document (unless expressly stated otherwise in any such Transaction
Document) and any non- contractual obligations arising out of or in connection
with this Agreement or any other Transaction Document. For such purposes each
party hereby submits itself and its assets to the exclusive jurisdiction of the
New York Courts in relation to such disputes. The parties further agree that the
prevailing party in such action shall be entitled to an award of reasonable
attorney fees and costs.

 

 

9.3

Waivers

 

Each of Buyer, Buyer Guarantor and Seller:

 

 

(a)

waives to the fullest extent permitted by law any objection which it may now or
hereafter have to the courts referred to in Clause 9.2 (Dispute Resolution ) on
grounds of inconvenient forum or otherwise as regards proceedings in connection
with this Agreement or any other Transaction Document;

 

 

(b)

agrees that a judgment or order of any court referred to in Clause 9.2 (Dispute
Resolution ) in connection with this Agreement or any other Transaction Document
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction; and

 

 

(c)

IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR
DEFEND ANY DISPUTE OR ANY OTHER MATTER ARISING FROM OR RELATED TO THIS AGREEMENT
AND/OR THE OTHER TRANSACTION DOCUMENTS.

 

 

9.4

No Immunity

 

Seller, Buyer and Buyer Guarantor irrevocably and unconditionally:

 

 

(a)

agrees that if any other party brings legal proceeding against it or its assets
in relation to this Agreement or any other Transaction Document, no immunity
from such legal proceedings (which will be deemed to include without limitation,
suit, attachment prior to judgment, other attachment, the obtaining of judgment,
execution or other enforcement) will be claimed by or on behalf of itself or
with respect to its assets;

 

 

(b)

waives any such right of immunity which it or its assets now has or may in the
future acquire; and

 

 

(c)

consents generally in respect of any such proceedings to the giving of any
relief or the issue of any process in connection with such proceedings
including, without limitation, the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order of
judgment which may be made or given in such proceedings.

 

16

--------------------------------------------------------------------------------

 

 

 

10

BROKERS AND OTHER THIRD PARTIES

 

 

10.1

No Brokers

 

Each party hereto represents and warrants to the other parties hereto that it
has not paid, agreed to pay or caused to be paid directly or indirectly in any
form, any commission, percentage, contingent fee, brokerage or other similar
payments of any kind, in connection with the establishment or operation of this
Agreement, to any Person (other than fees payable by each party to its legal
advisers, tax advisers or other professional consultants).

 

 

10.2

Indemnity

 

Each party hereto agrees to indemnify and hold the other parties hereto harmless
from and against any and all claims, suits, damages, costs and expenses
(including, but not limited to reasonable attorneys' fees) asserted by any
agent, broker or other third party for any commission or compensation of any
nature whatsoever based upon this Agreement or any Transaction Documents or the
Aircraft, if such claim, suit, damage, cost or expense arises out of any breach
by the indemnifying party, its employees or agents of Clause 10.1 (No Brokers ).

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Agreement has been signed on the day and year first
above written.

 

Sapphire Finance I Holding Designated Activity Company,

as Seller

 

 

 

By:/s/ William Brennan

Name: William Brennan

Title:Director

 

 

 

 

Contrail Aviation Leasing, LLC, with respect to the

beneficial interest in the trust that owns MSN 30241

 

 

 

By: /s/ Joseph G. Kuhn

Name: Joseph G. Kuhn

Title: CEO

 

 

 

Contrail Aviation Support, LLC,

as Buyer Guarantor

 

 

 

By: /s/ Joseph G. Kuhn

Name: Joseph G. Kuhn

Title: CEO

 

 

 

 

 

 

 

 

 

 

 

Signature Page

Aircraft Asset Sale and Purchase Agreement

 

18

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 Aircraft and Sale/Purchase Details

 

 

 

 

SCHEDULE 1

AIRCRAFT AND SALE/PURCHASE DETAILS

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

Seller

 

Aircraft Type

Aircraft

 MSN

Engine Type

Engine

 MSNs

Base Purchase

 Price

Buyer

Sapphire Finance I

Holding Designated

Activity Company

Boeing 737-700 30241 CFM56-7B22

889727

 

889728

US[__________]

Contrail Aviation

Leasing, LLC,

with respect to the

beneficial interest in

the trust that owns

MSN 30241

 

19

--------------------------------------------------------------------------------

 

 

Schedule 2 Lease Documents and Trust Documents

 

 

SCHEDULE 2

LEASE DOCUMENTS AND TRUST DOCUMENTS

 

 

 

Aircraft MSN

 

   

 

List of Lease Documents

 

        30241 1.  

Aircraft Lease Agreement dated as of January 14, 2009 between C.I.T. Leasing
Corporation, as lessor, and MN Airlines, LLC dba Sun Country Airlines, as lessee

          2.   Technical Acceptance Receipt dated January 30, 2009 by MN
Airlines, LLC           3.   Lease Supplement dated January 30, 2009 between
C.I.T. Leasing Corporation, as lessor, and MN Airlines, LLC, as lessee          
4.   Side Letter to the Leases dated July 29, 2009 between C.I.T. Leasing
Corporation, as lessor, and MN Airlines, LLC dba Sun Country Airlines, as lessee
          5.   Amendment Number One to Aircraft Lease Agreement dated as of
November 30, 2011 between C.I.T. Leasing Corporation, as lessor, and MN
Airlines, LLC dba Sun Country Airlines, as lessee           6.   Global Side
Letter to the Leases dated February 3, 2012 between C.I.T. Leasing Corporation,
as lessor, and MN Airlines, LLC dba Sun Country Airlines, as lessee           7.
  Amendment Number Two to Aircraft Lease Agreement dated as of October 15, 2013
between C.I.T. Leasing Corporation, as lessor, and MN Airlines, LLC dba Sun
Country Airlines, as lessee           8.   Amendment Number Three to Aircraft
Lease Agreement dated as of June 9, 2015 between C.I.T. Leasing Corporation, as
lessor, and MN Airlines, LLC dba Sun Country Airlines, as lessee           9.  
Assignment, Assumption and Amendment Agreement dated as of August 22, 2016 among
C.I.T. Leasing Corporation, as assignor, Wells Fargo Bank Northwest, National
Association, not in its individual capacity but solely as owner trustee, as
assignee and MN Airlines, LLC dba Sun Country Airlines, as lessee           10.
  Amendment Number Five to Aircraft Lease Agreement dated as of June 20, 2019
between Wells Fargo Trust Company, National Association, as Lessor, and Sun
Country, Inc. dba Sun Country Airlines, as Lessee              

 

List of Trust Documents

 

     

 

Amended and Restated Trust Agreement (MSN 30241) dated as of May 8, 2018 between
Sapphire Finance I Holding Company, as owner participant, and Wells Fargo Trust
Company, as owner trustee

 

20

--------------------------------------------------------------------------------

 

 

Schedule 3 Definitions

 

SCHEDULE 3 DEFINITIONS

 

“29922 Aircraft Asset Sale and Purchase Agreement” means certain Aircraft Asset
Sale and Purchase Agreement relating to one (1) Boeing B737-800 aircraft with
manufacturer’s serial number 29922 between Sapphire Leasing I (AOE 5) Limited,
as seller, Sapphire Finance I Holding Designated Activity Company, as seller
guarantor, Wilmington Trust SP Services (Dublin) Limited, as buyer, and Contrail
Aviation Support, LLC, as buyer guarantor.

 

“Additional Insured” means, with respect to the Asset, each person named as an
“Indemnitee” under the Lease immediately prior to Delivery of the Asset.

 

“Aircraft” means the aircraft described in Schedule 1 (Aircraft and
Sale/Purchase Details) (which term includes, where the context admits, a
separate reference to all relevant Engines, Parts and Aircraft Documents).

 

“Aircraft Documents”, with respect to the Aircraft, has the meaning given to
such term in the Lease applicable to the Aircraft.

 

“Asset” means the Beneficial Interest created by, and related to, the Trust
Documents that are associated with the Aircraft.

 

“Aviation Authority” means the Federal Aviation Administration of the U.S.
Department of Transportation.

 

“Base Purchase Price” is defined in Clause 5.1 (Amount).

 

“Beneficial Interest” means all of the Seller’s legal, beneficial and other
right, title and interest in and to, and all of its liabilities and obligations
under, the Trust Documents and the Trust Estate, excluding all of such Seller’s
legal, beneficial and other right, title and interest in and to the Excluded
Property.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Dublin and New York.

 

“Buyer” has the meaning set out in the Recitals hereto.

 

“Buyer Conditions Precedent” means the conditions set out in Schedule 4, Part 2
(Buyer Conditions Precedent.)

 

“Buyer Guarantee” means one or more guarantees of all of Buyer's obligations
under, inter alia, this Agreement and the Transfer Agreement issued by the Buyer
Guarantor in favour of Seller.

 

“Buyer Guarantor” has the meaning set out in the Recitals hereto.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town on 16 November 2001, subject to any declarations of a contracting
state.

 

“Commitment Fee” means an amount of equal to 3% of the Base Purchase Price in
respect of the Asset.

 

“Delivery” means the transfer of title to the Asset by Seller to Buyer hereunder
as provided in Clause 6.1 (Delivery).

 

21

--------------------------------------------------------------------------------

 

 

Schedule 3 Definitions

 

“Delivery Date” means the date, being a Business Day, on which Delivery in
respect of the Asset occurs.

 

“Delivery Location” means such location as agreed between the Seller and Buyer
(each acting reasonably) prior to the Delivery Date for the Asset.

 

“Economic Closing Date” means 1 May 2019.

 

“Effective Time Notice” has the meaning given to such term in each Transfer
Agreement.

 

“Engine Manufacturer” means CFM International, Inc.

 

“Engines” means the engines with the make, model and serial numbers specified in
Schedule 1 (Aircraft and Sale/Purchase Details), together with all equipment and
accessories belonging to, installed in, or appurtenant to, such engines.

 

“Escrow Agent” means Bank of Utah.

 

“Escrow Agreement” means an agreement between Escrow Agent, Seller, and Buyer in
form and substance reasonably acceptable to each of them, to facilitate the
payment of the Net Purchase Price for the asset and the release of the related
Transaction Documents.

 

“Event of Default” has the meaning, given to it in the Lease.

 

“Excluded Property” means (i) any amounts received by or payable to Lessor from
Lessee as Rent under the Lease Documents that becomes due and payable at any
time prior to the Economic Closing Date, (ii) any amounts (other than Rent)
received by or payable to Lessor from the Lessee under the Lease Documents that
becomes due and payable at any time prior to the Delivery; and (iii) any rights
of the Seller and its affiliates to indemnification or liability insurance under
the Lease Documents.

 

“FAA Counsel” means McAfee & Taft.

 

“Final Delivery Date” means 31 August 2019 or such later date as may be agreed
between Buyer and Seller.

 

“Government Entity” means:

 

 

(i)

any national government, political subdivision thereof, or local jurisdiction
therein;

 

 

(ii)

any instrumentality, board, commission, court, or agency of any of the above,
however constituted; and

 

 

(iii)

any association, organisation or institution of which any of the above is a
member or to whose jurisdiction any thereof is subject or in whose activities
any of the above is a participant.

 

“Inspection Completion Date” means the date of the execution of this Agreement.

 

“International Registry” means the registry established pursuant to the Cape
Town Convention.

 

“Law” includes (a) any statute, decree, constitution, regulation, order,
judgment or other directive of any Government Entity; (b) any treaty, pact,
compact or other agreement to which any Government Entity is a signatory or
party; (c) any judicial or administrative interpretation or application of any
Law described in (a) or (b) above; and (d) any amendment or revision of any Law
described in (a), (b) or (c) above.

 

22

--------------------------------------------------------------------------------

 

 

Schedule 3 Definitions

 

“Lease” means that certain Aircraft Lease Agreement dated as of January 14, 2009
between C.I.T. Leasing Corporation, as lessor, and MN Airlines, LLC dba Sun
Country Airlines, as lessee, as amended and modified pursuant to each of the
related Lease Documents specified in relation to such Asset in Schedule 2 (Lease
Documents).

 

“Lease Documents” means, the documents listed in Schedule 2 (Lease Documents)
and such other documents as Buyer and Seller agree in writing shall constitute a
“Lease Document”.

 

“Lessee” means Sun Country, Inc. dba Sun Country Airlines (formerly known as MN
Airlines, LLC dba Sun Country Airlines).

 

“Lessor” means Trust Company, not in its individual capacity, but solely as
owner trustee pursuant to the Trust Documents related to the Asset.

 

“LOI Amount” means, an amount of equal to 1.5% of the Base Purchase Price of
such Asset.

 

“Losses” means losses, liabilities, claims, proceedings, penalties, judgments,
damages, costs and expenses.

 

“Maintenance Reserve Claim” has, the same meaning as given to such term in the
Lease.

 

“Maintenance Reserves” means, the “Maintenance Reserves” as defined therein,
which Lessor is holding in cash at any time of determination and which are not
subject to any claim for reimbursement to the Lessee.

 

“Manufacturer” means The Boeing Company.

 

“Netting Letter” means, the letter contemplated by Clause 5.9.1.

 

“Net Purchase Price” has the meaning given to such term in Clause 5.9.1.

 

“Notice of Beneficial Interest Transfer” means a document executed by Lessee of
the Asset, the Seller and Buyer which identifies Buyer as the new beneficial
owner, addresses insurance and other appropriate matters.

 

“Part” means, whether or not installed on the Aircraft, any component,
furnishing or equipment (other than a complete Engine) furnished with such
Aircraft on the Delivery Date.

 

“Permitted Liens” means (a) any Security Interest created by or resulting from
debts, liabilities or actions of Buyer, Buyer Guarantor, or their respective
subsidiaries and/or affiliates, (b) the Lease Documents and the rights conferred
by the Lease Documents and (c) Security Interests which Lessee is permitted
under the Lease to allow to subsist or which Lessee has allowed to arise but
which it is obliged to discharge and indemnify the Lessor for under such Lease
(but excluding any Security Interest created by or attributable to debts,
liabilities or actions of any Seller, Lessor or any of their respective
subsidiaries or affiliates, and any Security Interest of which Seller has actual
knowledge which has not been previously disclosed to Buyer in writing).

 

“Person” means any individual person, corporation, partnership, firm, joint
stock company, joint venture, trust, estate, unincorporated organisation,
association, Government Entity, or organisation or association of which any of
the above is a member or a participant.

 

“Prepaid Rent” means, the amount of any Rent which has been paid by the Lessee
pursuant to the Lease and which is attributable to the period after the Delivery
Date.

 

“Purchase Price”, means, the Base Purchase Price for the Asset as adjusted in
accordance with Clause 5.1.2.

 

23

--------------------------------------------------------------------------------

 

 

Schedule 3 Definitions

 

“Rent”, has the meaning given to it in the Lease.

 

“Security Deposit” means, the amount in cash held by the Lessor in respect of
the “Security Deposit”, as defined in the Lease, paid by Lessee under the Lease
and not applied by Lessor.

 

“Security Interest” means any mortgage, charge, pledge, lien, encumbrance,
assignment, hypothecation, right of set-off or any other agreement or
arrangement having the effect of conferring security.

 

“Seller” has the meaning set out in the Recitals hereto.

 

“Seller Conditions Precedent” means the conditions specified in Schedule 4, Part
1 (Seller Conditions Precedent).

 

“Target Transfer Date” means, five (5) weeks from the date of this Agreement.

 

“Taxes” means any and all present and future taxes, duties, withholdings,
levies, assessments, imposts, fees and other governmental charges of all kinds
(including without limitation any VAT or similar tax and any stamp, documentary,
registration or similar tax) imposed, levied, collected, withheld or assessed by
any national or regional taxing or fiscal authority or agency or other
Government Entity, together with any penalties, fines, surcharges and interest
thereon and any additions thereto.

 

“Total Loss” has the meaning, given to the term “Event of Loss” in the relevant
Lease.

 

“Transaction Documents” means this Agreement, the Buyer Guarantee, the Transfer
Agreement, the Effective Time Notice, the Trust Assignment Agreement, the
Netting Letter, the Escrow Agreement, and any agreement amending or
supplementing any of the foregoing documents and any agreement or document
agreed by Seller and Buyer as being a Transaction Document and relating to the
Asset.

 

“Transfer Tax” has the meaning given to such term in Clause 5.6.1;

 

“Transfer Agreement(s)” means the Notice of Beneficial Interest Transfer.

 

“Trust Assignment Agreement” means that certain third trust assignment and
assumption agreement dated the date of the Delivery of the Asset, between the
Seller, the Buyer, and the Trust Company, which conveys the beneficial interest
in the Asset to Buyer and is in form and substance acceptable to each of the
parties thereto.

 

“Trust Company” means Wells Fargo Trust Company, National Association.

 

“Trust Documents” means the documents listed as such in Schedule 2 (Trust
Documents).

 

“Trust Estate” has the meaning assigned to such term in the Trust Documents.

 

“US$”, “$” and “Dollars” means the lawful currency of the United States of
America, and (in relation to all payments in Dollars to be made under this
Agreement) same day funds; and

 

“VAT” means value added tax and any goods and services, sales, consumption or
turnover tax, imposition or levy of a like nature.

 

24

--------------------------------------------------------------------------------

 

 

SCHEDULE 4 Conditions Precedent

 

SCHEDULE 4 CONDITIONS PRECEDENT

 

Part 1

 

Seller Conditions Precedent

 

 

1

The Seller in respect of the Asset shall have received or shall have confirmed
that the same is held in trust by the Escrow Agent, each of the following
documents and evidence on or prior to the Delivery Date:

 

 

(a)

an officer’s certificate from Buyer certifying attached copies of the following
as true and correct: (i) a certified copy of the Articles of Organization of
Buyer; (ii) the resolutions of the directors of Buyer; (iii) if applicable, a
power of attorney from Buyer in relation to the execution of this Agreement and
the other Transaction Documents relating to such Aircraft; and (iv) specimen
signatures of the authorized signatories of Buyer;

 

 

(b)

executed copies of each Transaction Document relating to such Asset (other than
the relevant Effective Time Notice or Trust Assignment Agreement, as applicable)
duly executed by the parties thereto (other than the Seller);

 

 

(c)

all conditions precedent specified in the Transfer Agreement have been fulfilled
or waived to the satisfaction of the Lessor;

 

 

(d)

evidence that Buyer and Buyer Guarantor will, on the Delivery Date, satisfy the
requirements of the Lease Documents governing the identity of a transferee or
assignee of the Asset;

 

 

(e)

an insurance certificate in accordance with this Agreement and the Lease in form
reasonably satisfactory to such Seller; and

 

 

(f)

copies of all invoices, Aircraft Documents and other records delivered by the
Lessee associated with the Asset to the related Lessor in connection with a
Maintenance Reserve Claim that is described in Schedule 5, Part 1, paragraph 3
with respect to such Asset.

 

 

2

The Seller shall have confirmed receipt of the Purchase Price in respect of the
Asset in accordance with the provisions of this Agreement.

 

 

3

The Seller shall be satisfied that the Delivery Location, and the arrangements
described in Clause 6 (Delivery ) in respect of the Asset, do not give rise to
any costs, unless agreed by Seller.

 

 

4

The representations given by Buyer, Buyer Guarantor and the Lessor in the
Transaction Documents relating to the Asset being, in each case, true and
accurate on the Delivery Date and as at Delivery of the Asset.

 

 

5

Evidence that all governmental and other licences, approvals, certificates,
exemptions, consents, registrations and filings necessary in any relevant
jurisdiction for any matter contemplated by the Transaction Documents, and any
notices or other documents to be given pursuant thereto, and for the legality,
validity, enforceability, admissibility in evidence and effectiveness thereof
have been obtained or effected on an unconditional basis and remain in full
force and effect.

 

 

6

Buyer, Buyer Guarantor or Lessor as the case may be, is not in default of any of
its respective obligations under this Agreement, any other Transaction Document
or any other agreement between, inter alios, (a) any Seller and (b) Buyer and/or
Buyer Guarantor in relation to the sale and purchase of the Asset (or any
interest related thereto).

 

25

--------------------------------------------------------------------------------

 

 

SCHEDULE 4 Conditions Precedent

 

 

7

No change having occurred after the date of this Agreement in any applicable Law
which would make it illegal for Seller or the Lessor to perform any of its
obligations under any Transaction Documents to which it is a party (and any
other documents or agreements to be entered into pursuant thereto); provided
that if any such change has occurred the parties hereto shall use all reasonable
co-operative endeavours to restructure the transaction contemplated by such
documents so as to avoid the aforementioned illegality.

 

 

Part 2

Buyer Conditions Precedent

 

 

1

Buyer shall have received or shall have confirmed that the same is held in trust
by the Escrow Agent, each of the following documents and evidence on or prior to
the Delivery Date:

 

 

(a)

an officer’s certificate from the Seller certifying attached copies of the
following as true and correct: (i) a certified copy of its certificate of
incorporation and up-to-date constitution; (ii) the resolutions of its board of
directors; (iii) if applicable, a power of attorney from it in relation to the
execution of this Agreement and the other Transaction Documents relating to such
Aircraft; and (iv) specimen signatures of its authorized signatories;

 

 

(b)

a signed original of each of the Lease Documents and Trust Documents (and if
signed originals are not in the Seller's possession, a certified true copy of
those Lease Documents or Trust Documents so affected);

 

 

(c)

copies of each Transaction Document relating to the Aircraft duly executed by
the parties thereto (other than Buyer);

 

 

(d)

evidence that all conditions precedent specified in the Transfer Agreement
relating to such Aircraft (other than those conditions precedent expressed to be
solely for the benefit of Seller) have been fulfilled or waived to the
reasonable satisfaction of Buyer;

 

 

(e)

originals of each bill of sale in Seller's possession in respect of the Aircraft
which has been executed and delivered in respect of previous title transfers of
such Aircraft since it was delivered by Manufacturer (and if signed originals
are not in the Seller's possession, a certified copy of each bill of sale so
affected); and

 

 

(f)

evidence that there are no International Interests registered at the
International Registry in relation to the Aircraft other than those registered
in favour of the Seller and/or its financiers and shown on a priority search
certificate time stamped at or immediately prior to Delivery (obtained by Buyer
at Buyer’s expense), which are to be released pursuant to Clause 8.10
(Registrations, Filings and the Cape Town Convention);

 

 

(g)

a bring down certificate from the Seller dated on the Delivery Date representing
and warranting that, (i) the Lessee has not notified Lessor of any unsatisfied
Maintenance Reserve Claims, and (ii) the Lessee has not submitted any
outstanding work scope for, or estimated cost associated with, a Reimbursable
Event to the Lessor; and

 

 

(h)

Seller shall have provided written notification to the Lessee that it has not
waived or modified any of the provisions of the related Lease related to
Maintenance Reserve Claims through course of performance and shall provide the
Buyer with a copy of such notification prior to Delivery.

 

26

--------------------------------------------------------------------------------

 

 

SCHEDULE 4 Conditions Precedent

 

 

 

2

A Transfer Agreement for the Asset in form and substance satisfying the
requirements of Clause 7.3.2 duly executed by the parties thereto.

 

 

3

The representations given by Seller and, if applicable, Lessor in the
Transaction Documents relating to the Aircraft being, in each case, true and
accurate on the Delivery Date of the Asset.

 

 

4

Neither the Seller nor Lessor is in default of any of its respective obligations
under this Agreement, any other Transaction Document or any other agreement
with, inter alios, (a) Seller and (b) Buyer or/and Buyer Guarantor in relation
to the sale and purchase of the Asset (or any interest related thereto).

 

 

5

No change having occurred after the date of this Agreement in any applicable Law
which would make it illegal for Buyer or any Lessor to perform any of its
obligations under any Transaction Documents to which it is a party (and any
other documents or agreements to be entered into pursuant thereto); provided
that if any such change has occurred the parties hereto shall use all reasonable
co-operative endeavours to restructure the transaction contemplated by such
documents so as to avoid the aforementioned illegality.

 

 

6

Buyer shall be satisfied that the Delivery Location, and the arrangements
described in Clause 6 (Delivery ), do not give rise to any costs, unless agreed
by Buyer.

 

 

7

Neither the Aircraft nor any Engine relating to the Aircraft shall have suffered
a Total Loss or Material Damage.

 

 

8

Confirmation from Seller that any existing financing in respect of the Aircraft
has been repaid in full and all related security released and discharged.

 

 

9

That certain Aircraft Asset Sale and Purchase Agreement between an affiliate of
Seller, as seller and an affiliate of Buyer as Buyer in respect of that certain
aircraft bearing MSN 29922 shall have been duly executed by the parties thereto.

 

27

--------------------------------------------------------------------------------

 

 

SCHEDULE 5 Representations and Warranties

 

SCHEDULE 5 REPRESENTATIONS AND WARRANTIES

 

Part 1

Seller's Representations and Warranties

 

 

1

General Representations and Warranties:

 

 

(a)

The Seller represents and warrants to Buyer that the following statements are
now, and on the Delivery Date will be, true and accurate:

 

 

(i)

it is incorporated and duly exists under the laws of its jurisdiction of
incorporation and has the power to enter into and implement the transactions
contemplated by the Transaction Documents to which it is a party;

 

 

(ii)

the execution, delivery and performance of the Transaction Documents to which it
is a party have been duly authorised by all necessary corporate action on the
part of the such Seller;

 

 

(iii)

the Transaction Documents relating to the Asset to which it is a party
constitute legal, valid and binding obligations of the Seller enforceable in
accordance with their respective terms, except as limited by general principles
of equity and any relevant bankruptcy, insolvency, administration, examinership
or similar laws affecting creditors' rights generally;

 

 

(iv)

each consent required by the Seller to authorise, or required by it in
connection with the execution, delivery, performance, legality, validity or
enforceability of the Transaction Documents to which it is a party has been
obtained and is in full force and effect, and there is no default in the
observance or performance of any of the conditions and restrictions (if any)
imposed on or in connection therewith; and

 

 

(v)

the execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party will not (i) conflict with, or result in any
material breach of, any of the terms of, or constitute a default under, any
agreement or document to which it is a party or by which it or any of its
property or assets may be bound, (ii) contravene or conflict with the provisions
of its constitutive documents, or (iii) conflict with any applicable law,
regulation, order or decree in its jurisdiction of formation.

 

 

2

The Aircraft and the Lease:

 

 

(a)

The Seller further represents and warrants to Buyer on the Delivery Date as
follows:

 

 

(i)

it will at Delivery have good marketable title in and to the Asset, free and
clear of all Security Interests other than the Lease and any Permitted Liens;

 

 

(ii)

the transfer of the Asset by it is not avoidable or otherwise subject to
rescission by reason of any claim of any other person (including any prior
transferor thereof or any person acting on behalf of or claiming through any
such transferor);

 

 

(iii)

to its knowledge, there are no litigation, arbitration or legal, governmental or
administrative proceedings, claims or actions pending or threatened in respect
of the Asset or the Lease (whether asserted or commenced by Lessee or any other
person);

 

28

--------------------------------------------------------------------------------

 

 

SCHEDULE 5 Representations and Warranties

 

 

(iv)

to its knowledge, the information provided by it to Buyer prior to Delivery of
such Asset as to the identities of all predecessors in title (if any) to such
Aircraft is complete and accurate;

 

 

(v)

the Lease Documents provided or to be provided to Buyer are true, correct and
complete (originals or copies, as applicable) of such Lease Documents and
constitute the entire agreement between the Lessor and Lessee with respect to
the Aircraft immediately prior to Delivery which will continue to have effect
following the Delivery Date with respect to the Aircraft (which excludes, for
the avoidance of doubt, any agreement or document which is released or
terminated simultaneously with the Delivery of the Asset) and other than
documented in the Lease Documents or as contemplated by the Transfer Agreement,
there have been no other amendments or modifications entered into with respect
to the Lease Documents that will continue to have effect following the Delivery
Date which have not been disclosed;

 

 

(vi)

the Trust Documents with respect to such Asset provided or to be provided to
Buyer are true, correct and complete (originals or copies, as applicable) of
such Trust Documents and constitute the entire agreement between the Trust
Company and the Seller with respect to such Asset immediately prior to Delivery
which will continue to have effect following the Delivery Date with respect to
such Asset (which excludes, for the avoidance of doubt, any agreement or
document which is released or terminated simultaneously with the Delivery of
such Asset) and other than documented in such Trust Documents or as contemplated
by the relevant Transfer Agreement, there have been no other amendments or
modifications entered into with respect to such Trust Documents that will
continue to have effect following the Delivery Date with respect to such Asset
which have not been disclosed;

 

 

(vii)

the Lessee has not prepaid any Rent other than under and in accordance with the
terms of the Lease;

 

 

(viii)

to its knowledge, the Lessor is not in default in respect of any of its
obligations to Lessee under the Lease Documents; and

 

 

(ix)

to its knowledge, Lessee is not in default in respect of any of its obligations
under the Lease Documents.

 

 

3

Maintenance Reserve Claims

 

The Seller represents and warrants to Buyer that the following statements are
now true and accurate:

 

(a)     The Seller represents and warrants that the related Lessee has not
notified Lessor of any unsatisfied Maintenance Reserve Claims, and Lessee has
not submitted any outstanding work scope for, or estimated cost associated with,
a Reimbursable Event to Lessor, other than:

 

 

(A)

the Seller is aware that the Landing Gear has recently undergone an overhaul and
that such event may qualify as a Reimbursable Event, however, as of the date
hereof, Lessee has not yet submitted the required work scope and invoice
documentation required to create a reimbursement obligation pursuant to the
terms of the Lease; and

 

 

(B)

the Seller is aware that the APU has recently undergone an overhaul and that
such event may qualify as a Reimbursable Event, however, as of the date hereof,
Lessee has only submitted a preliminary work scope, which has been

 

29

--------------------------------------------------------------------------------

 

 

SCHEDULE 5 Representations and Warranties

 

 

provided to Buyer, and has not yet submitted the entire work scope and invoice
documentation required to create a reimbursement obligation pursuant to the
terms of the Lease.

 

 

(b)

The Seller represents that it has not waived or deferred any of its rights under
the Lease with respect to Maintenance Reserve Claims.

 

Part 2

Buyer's Representations and Warranties

 

 

1

Buyer represents and warrants to Seller that the following statements are now,
and on the Delivery Date will be, true and accurate:

 

 

(a)

it is incorporated under the laws of the State of Wisconsin and it has the power
to enter into and implement the transactions contemplated by the Transaction
Documents to which it is a party;

 

 

(b)

the execution, delivery and performance of the Transaction Documents to which it
is a party have been duly authorised by all necessary action on the part of it;

 

 

(c)

the Transaction Documents to which Buyer is a party constitute legal, valid and
binding obligations of Buyer enforceable in accordance with their respective
terms, except as limited by general principles of equity and any relevant
bankruptcy, insolvency, administration or similar laws affecting creditors'
rights generally;

 

 

(d)

each consent required by Buyer to authorise, or required by it in connection
with the execution, delivery, performance, legality, validity or enforceability
of the Transaction Documents relating to the Asset to which it is a party has
been obtained and is in full force and effect, and there is no default in the
observance or performance of any of the conditions and restrictions (if any)
imposed on or in connection therewith;

 

 

(e)

the execution, delivery and performance by Buyer of the Transaction Documents to
which it is a party will not (i) conflict with, or result in any material breach
of, any of the terms of, or constitute a default under, any agreement or
document to which it is a party or by which it or any of its property or assets
may be bound, (ii) contravene or conflict with the provisions of its
constitutive documents or (iii) conflict with any applicable law, regulation,
order or decree in Wisconsin;

 

 

(f)

as of the Delivery Date, Buyer Guarantor has a tangible net worth of at least
$[__________]; and

 

 

(g)

it is not aware of any litigation, arbitration or legal, governmental or
administrative proceeding or claim that is pending or threatened (i) against
itself for its bankruptcy, liquidation or insolvency which have been commenced
and which are continuing under and in accordance with the applicable law of its
jurisdiction of incorporation,

 

 

(h)

which could, individually or collectively, materially adversely affect the
ability of Buyer to observe or perform its obligations under the Transaction
Documents or (iii) which could challenge the legality, validity or
enforceability of the Transaction Documents, and/or the transactions
contemplated thereby.

 

30

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

 

[Intentionally Omitted]

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7

 

 

[Intentionally Omitted]

 

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 8

 

 

[Intentionally Omitted]

 

 